 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
      SEAN D. ANDERSON,                                       Case No. 2:17-CV-58-RSL
10
                            Plaintiff,                        ORDER GRANTING
11
                       v.                                     DEFENDANTS’ MOTION
12                                                            FOR SUMMARY
      ADAM D. BEATTY, et al.,                                 JUDGMENT
13
                            Defendants.
14
15         The Court has reviewed defendants’ motion for summary judgment, Dkt. #48, plaintiff’s
16 opposition to their motion, Dkt. #60, defendants’ reply in support of their motion, Dkt. #61, the
17 Report and Recommendation of Brian A. Tsuchida, United States Magistrate Judge, and the
18 remaining record. It is hereby ORDERED that:
19
               1. The Report and Recommendation is ADOPTED;
20
               2. Defendants’ motion for summary judgment is GRANTED; and
21
22             3. This case is DISMISSED WITH PREJUDICE.
23         DATED this 26th day of December, 2018.
24
25
26                                                   A
                                                     Robert S. Lasnik
27
                                                     United States District Judge
28
     ORDER GRANTING DEFENDANTS’ MOTION
     FOR SUMMARY JUDGMENT - 1
